PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. D,911,348
Issue Date:    Feb 23, 2021
Application No. 29/749,173
Filing or 371(c) Date:  Sep 3, 2020
Attorney Docket No. 0129357.158USD 
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the petition for a duplicate Letters Patent under 37 CFR 1.182, filed September 14, 2021, for the above-identified patent.  

The petition is GRANTED.

Patentee is advised that the Office will only issue a “Duplicate Letters Patent” under 37 CFR 1.182 where an allegation is made that the original Letters Patent was either lost, stolen or destroyed.  In this regard, the Office has construed the Original Letters Patent as being lost.  Patentee must notify the Office immediately if this is an incorrect reading.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.
Inquiries regarding issuance of duplicate Letters Patent may be directed to Rochaun Hardwick in the Office of Data Management at (571) 272-4200.




A copy of this decision is being faxed to the Office of Data Management for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET


cc:	TIM TINGKANG XIA
TERMINUS 200, SUITE 1200
3333 PIEDMONT ROAD NE
ATLANTA, GA 30305



cc:	Rochaun Hardwick,  Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)